I concur in the foregoing opinion except the part thereof which states that a claimant of Workmen's Compensation benefits has two years under the second proviso of the statute under consideration in which to file his application.
The function of a proviso in a statute is to restrain, qualify, or create an exception to a general statement which usually precedes it. Lewis' Sutherland, Statutory Construction, 2d Ed., Sec. 352. Legislative intent and purpose, as evidenced by an enactment, control, and the position of the proviso therein gives way to that principle. McDonald v. United States,279 U.S. 12, 49 Sup. Ct. 218, 73 L. Ed. 582; Crawford, Statutory Construction, page 606. It is apparent that the legislative intent and purpose in enacting the statute here under consideration was to fix a basic time limitation for filing an application thereunder. As shown by Section 15, Article 4, Chapter 137, Acts 1939, this limitation is six months. Since this is the purpose and intent of the legislature and the limitation is as herein stated, it seems to me that the phrase "additional year", appearing in the second proviso, relates to the expiration of six months rather than the expiration of the twelve months' period. And, therefore, eighteen months is the limit in which a claimant for Workmen's Compensation could file his application therefor in any event. With the exception herein noted, I am in accord with the other statements contained in the opinion. *Page 54